DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The identification module as described in [0071-72] and implemented on the hardware disclosed in [0089]. 
The control module as described in [0076-80] and implemented on the hardware disclosed in [0089].
The training module as described in [0082] and implemented on the hardware disclosed in [0089].
The first control unit as described in [0076] and implemented on the hardware disclosed in [0089].
The second control unit as described in [0077] and implemented on the hardware disclosed in [0089].
The matching degree comparison unit as described in [0080] and implemented on the hardware disclosed in [0089].
The third control unit as described in [0079-80] and implemented on the hardware disclosed in [0089].
in claims 12-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding independent claim 1, under step one of the analysis the claim is directed to one of the four statutory categories, a method (process). Under step 2A prong one, the claim recites the judicial exception of the mental process of identifying a quality type of a medical image based on a trained neural network and generating a control signal based on the identified image quality type.  A reasonable person could make a judgement call on identifying the quality of an image upon an inspection and then make a decision and a signal to control a medical system based upon that judgement. Under step 2A prong 2, this judicial exception is not integrated into a practical application because the claims merely identify an image quality based on a trained neural network and generate a signal based on the output of that network. While a signal “for controlling the medical system” is generated no actual control is exercised in the claim. Under step 2B,  the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2-7 fail to integrate the judicial exception into a practical application or add significantly more to the judicial. The dependent claims add limitations surrounding the acquisition of images, and training of the network and the types of image quality that may be determined. They also determine a matching degree of artifacts to determine an image quality type.  They fail to add any actual control of the system or more than a generic recitation of mental processes, and are not claim eligible. 
Regarding independent claim 12, under step one of the analysis the claim is directed to one of the four statutory categories, a system (machine). Under step 2A prong one, the claim 
Dependent claims 12-16 fail to integrate the judicial exception into a practical application or add significantly more to the judicial. The dependent claims add limitations surrounding the acquisition of images, and training of the network and the types of image quality that may be determined. They also determine a matching degree of artifacts to determine an image quality type.  They fail to add any actual control of the system or more than a generic recitation of mathematical concepts, and are not claim eligible. 
Examiner notes claims 8-11 and 17-20 are not rejected under 35 U.S.C. 101. The claims integrate the judicial exception into a practical application. The claims take the results of the general mathematical concept of identifying an image quality type and execute an actual control of the medical imaging system to do an action based on this mathematical concept. See Example 45, October 2019 PEG Appendix 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (US 2019/0147588). 
Regarding claim 1, Grant teaches: 
A medical imaging method, comprising:
 identifying an image quality type of a medical image based on a trained 5learning network; (Grant, [0043] machine learnt network detects the location and type of artifact (image quality type)) and 
generating, based on the identified image quality type, a corresponding control signal for controlling a medical imaging system.  (Grant [0046-47] determining a correction of one or more of the detected imaging artifacts, correction may focus on one type or different types of artifacts) 

Regarding claim 2, Grant teaches: 
The method according to claim 1, wherein before the identifying an 10image quality type of a medical image, the method further comprises receiving, based on an instruction of a user, the medical image generated by the medical imaging system.  (Grant, [0014] user radiologist of the system. See also [0019] generating a medical image representing the patient)


The method according to claim 1, wherein the learning network is 15obtained by training based on a data set of sample images and corresponding image quality types thereof.   (Grant [0033] the detector is trained with training data, samples of input data with ground truths are used to learn to detect artifacts . See also [0035] an expert annotates each of the medical images to indicate any artifacts)



	Regarding claim 4, Grant teaches: 
	The method according to claim 1, wherein the image quality type comprises one or a plurality of artifact types.  (Grant [0033] the detector is trained with training data, samples of input data with ground truths are used to learn to detect artifacts . See also [0035-36] an expert annotates each of the medical images to indicate any artifacts, artifact images for training may include any type of artifact)

	Regarding claim 5, Grant teaches: 
The method according to claim 1, wherein the image quality type comprises one or a plurality of non-artifact types.  (Grant, [0052] other information such as scan, reconstruction, rendering, image processing setting, patient characteristics may be used at input features to training the detector)

Regarding claim 6, Grant teaches: 
(Grant [0039] the detector learns to detect the artifact as a binary indication or a probability of the pixel being part of an artifact is predicted)

Regarding claim 7, Grant teaches: 
The method according to claim 6, wherein the identifying an image quality type of a medical image further comprises outputting an artifact type 30whose matching degree with the medical image is greater than a preset value or is on a preset ranking.  (Grant [0039] detector learns to detect the artifact as a binary indication, each voxel or pixel is part of an artifact or not, additionally detector can create a spatial distribution of the probability of artifact or not)

Regarding claim 9, Grant teaches: 
The method according to claim 4, wherein when the medical image is identified as a motion artifact in a magnetic resonance image, a second control signal is generated to control the medical imaging system to send a warning signal about motion of a detected object.  (Grant, [0065]  display of a medial image with a graphic marker and a label of the type of artifact (i.e. “warning signal”). See also [0026[ example artifact include motion artifacts)

Regarding claim 12, Grant teaches: 
A medical imaging system, comprising:
(Grant, [0043] machine learnt network detects the location and type of artifact (image quality type)) and 
 25a control module, configured to generate, based on the identified image quality type, a corresponding control signal for controlling the medical imaging system.  (Grant [0046-47] determining a correction of one or more of the detected imaging artifacts, correction may focus on one type or different types of artifacts)

Regarding claim 13, Grant teaches: 
The system according to claim 12, further comprising:  30a training module, configured to train the learning network based on a data set of sample images and corresponding image quality types thereof.   (Grant [0033] the detector is trained with training data, samples of input data with ground truths are used to learn to detect artifacts . See also [0035] an expert annotates each of the medical images to indicate any artifacts)

Regarding claim 14, Grant teaches: 
The system according to claim 12, wherein the image quality type comprises one or a plurality of artifact types.    (Grant [0033] the detector is trained with training data, samples of input data with ground truths are used to learn to detect artifacts . See also [0035-36] an expert annotates each of the medical images to indicate any artifacts, artifact images for training may include any type of artifact)

Regarding claim 15, Grant teaches: 
(Grant [0033] the detector is trained with training data, samples of input data with ground truths are used to learn to detect artifacts . See also [0035] an expert annotates each of the medical images to indicate any artifacts)

Regarding claim 16, Grant teaches: 
The system according to claim 14, wherein the identification module outputs an artifact in the medical image and a matching degree of the artifact with the one or plurality of artifact types.  (Grant [0039] the detector learns to detect the artifact as a binary indication or a probability of the pixel being part of an artifact is predicted)

Regarding claim 18, Grant teaches: 
The system according to claim 14, wherein the control module comprises a second control unit configured to generate a second control signal based on a motion artifact in a magnetic resonance image outputted by the 20identification module, so as to control the medical imaging system to send a warning signal about motion of a detected object.  (Grant, [0065]  display of a medial image with a graphic marker and a label of the type of artifact (i.e. “warning signal”). See also [0026[ example artifact include motion artifacts)

Allowable Subject Matter
Claims 8, 10-11, 17 and 19-20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

wherein when the medical image is identified as an acceleration artifact in a magnetic resonance image, a first control signal is generated to control the medical imaging system to send a warning signal for adjusting an acceleration factor.  

Regarding claim 10, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein when the medical image is identified as a Nyquist artifact in a magnetic resonance image, a third control signal is generated to control the medical imaging system to start a calibration mode.  

Regarding claim 11, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein when the medical image is identified as a Nyquist artifact in a magnetic resonance image, and the matching degree exceeds a preset threshold, a third control signal is generated to control the medical imaging system to start a calibration mode.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666